Citation Nr: 1513556	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  09-38 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida

THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss.

2.  Entitlement to an initial rating for posttraumatic stress disorder (PTSD) in excess of 30 percent prior to July 6, 2012, and in excess of 50 percent thereafter.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel
INTRODUCTION

The Veteran served on active duty from September 1975 to February 1998. 

This appeal is before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In October 2012, the Veteran testified during a Board hearing before a Veterans Law Judge (VLJ) at the RO.  A transcript is included in the claims file.  

In May 2013, the Board denied a compensable rating for bilateral hearing loss and remanded the issue of entitlement to service connection for a psychiatric disorder.  The Veteran appealed the denial to the U.S. Court of Appeals for Veterans Claims (Court).  In July 2014, the Veteran, through his attorney, and the Secretary of Veterans Affairs submitted a Joint Motion for a Partial Remand (Joint Motion).  In a July 2014 Order, the Court granted the motion and remanded the case to the Board.

In August 2013, the Board granted service connection for PTSD and assigned an initial rating of 30 percent prior to July 6, 2012, and 50 percent thereafter, thereby substantiating the Veteran's service connection claim for a psychiatric disorder.  

In an August 2014 letter, the Board informed the Veteran that the VLJ who conducted his October 2012 hearing was no longer employed by the Board and that the Veteran had the right to another Board hearing, and provided the Veteran a form to request another Board hearing.  The letter further informed the Veteran that if he did not respond within 30 days, the Board would assume that he did not want another hearing and would proceed accordingly.  The Veteran did not respond.  See 38 C.F.R. §§ 19.3(b), 20.707.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

As noted in the Board's May 2013 decision, the issue of service connection for recurring ear infections was recognized by the RO as early as December 2006 but was never adjudicated, statements from the Veteran in September 2009 and October 2012 indicate that he still wishes to pursue this claim, and the issue of service connection for a cognitive disorder is inferred from testimony provided during the Veteran's October 2012 hearing.  These claims are again referred to the AOJ for appropriate action.  


REMAND

In its July 2014 Joint Motion, the parties determined that "the Board failed to discuss whether [a January] 2008 VA examination report, upon which it relied, was adequate under Martinak v. Nicholson, 21 Vet. App. 447 (2007)," noting that, "[p]ursuant to Martinak, a VA examiner must fully describe the functional effects caused by a hearing disability."  See Martinak, 21 Vet. App. at 455. 

The January 2008 VA examination report in question, while noting that the Veteran's greatest difficulty reported was "[p]roblems hearing with left ear," described no further functional effects caused by the Veteran's hearing loss.  Also, this examination, which took place more than seven years ago, is the most recent audiological evaluation of record.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); VAOPGCPREC 11-95 (1995). 

Furthermore, in August 2014, the Veteran submitted a notice of disagreement with the initial assigned ratings for his service-connected PTSD in the August 2013 rating decision of 30 percent prior to July 6, 2012, and 50 percent thereafter.  However, he has not been issued a statement of the case on the issue.  See Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran a statement of the case on the issue of an initial rating for PTSD in excess of 30 percent prior to July 6, 2012, and in excess of 50 percent thereafter.  

2.  Obtain all outstanding pertinent VA medical records dated from November 2013 to the present.  

3.  Then, schedule the Veteran for a VA examination to evaluate the current severity of hearing loss.  The examiner should report the extent of the Veteran's disability in accordance with VA rating criteria, and should fully describe the functional effects caused by the Veteran's hearing loss disability.

4.  After completing the above and any other necessary development, readjudicate the issue of entitlement to a compensable rating for bilateral hearing loss.  If the benefit sought remains denied, provide a supplemental statement of the case to the Veteran.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

